Citation Nr: 1205912	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-15 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which denied entitlement to service connection for vertigo.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran contends that he began having dizziness after he went to an indoor firing range while on active service, was not provided with any hearing protection and suffered a loss of hearing and dizziness.

Service Treatment records reflect that the Veteran was seen in April 1970 for a decrease in hearing, which had occurred in weapons training three days prior.  He indicated that he had slight dizziness initially, but that it subsided.  A record dated in August 1970 shows that he reported ongoing dizziness since the April 1970 incident.  The examiner noted that the Veteran did not describe true vertigo.  

Service treatment records reflect that the Veteran was also treated for anxiety while on active duty, and his current treatment records show that he has panic attacks and that the vertigo has at times been attributed to anxiety.  

Service connection was granted for hearing loss with tinnitus in November 1971.  

VA medical records show that, in April 2009, the Veteran reported that he had vertigo with episodes of panic attacks and fear.  A May 2010 private medical record shows that the Veteran reported chronic intermittent vertigo associated with the injury to his hearing in the military.  An August 2010 private medical record shows that the Veteran agreed that his that his vertigo attacks were related to anxiety.

While the Veteran has been provided with VA examinations for hearing loss, these examiners have not commented on the etiology of his dizziness.  An examination is needed to determine whether the claimed dizziness is related to the service connected hearing loss or anxiety identified in service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether the current vertigo is related to the anxiety identified in service or to the service connected hearing loss.  

All indicated tests and studies should be conducted.  If additional examinations are warranted, these should be arranged.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has vertigo that was caused or aggravated (made worse) by the anxiety reported in service; the service connected hearing loss; or some other disease or injury in service.

The examiner must provide reasons for this opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



